DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 1 March 2021 has been entered.  Claims 1 – 16 remain pending in the application.  Claim 17 is a new claim commensurate in scope with claim 1 and therefore is under consideration.

Terminal Disclaimer
The terminal disclaimer filed on 1 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,836,147 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Accordingly, the double patenting rejections in view of the above U.S. Patent in the Office Action mailed 27 November 2020 are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Matthew L. Schneider (Reg. No. 32,814) on 17 March 2021.
	The application has been amended as follows:
	With respect to claim 1, “the decorative print” at l. 11 should read “the decorative print pattern”.  
	With respect to claim 13, “the print substrate paper” at ll. 4, 5 – 6, 19 – 20, 22 – 23, and 25 should read “the cellulose-based print substrate paper” for each instance highlighted.  Additionally, “the aqueous adhesive composition” at l. 11 should read “an [[the]] aqueous adhesive composition”.  Additionally, “the adhesive polymer at an amount” at ll. 11 – 12 should read “the adhesive, which is an adhesive polymer, at an amount”.  Additionally, “the innermost, heat sealable thermoplastic polymer layer” at l. 21 should read “the innermost, heat sealable and liquid-tight thermoplastic polymer layer”.  Additionally, “the outermost thermoplastic polymer layer at l. 24 should read “the outermost, transparent and protective thermoplastic polymer layer”.
	With respect to claim 14, “décorative” in l. 6 should read “decorative” (accent removed from first “e”).

Reasons for Allowance
Claims 1 – 17 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Christensson (US 5,520,970 A) and Berlin (US 6,821,373 B1) are collectively regarded as the closest prior art.  Christensson and Berlin respectively disclose laminated packaging materials of similar layering to those claimed, but are not specific as to one with the claimed combination of density, surface weight, percent sizing agent, Bendtsen surface roughness value, and Cobb value.
	Berlin discloses a Cobb value of 20 to 30 g/m2 for a “carrier layer” which is used for repelling a liquid vehicle used to apply starch that prevents cracks from occurring when applied to a paper substrate (e.g. Col. 3, ll. 14 – 41).  However, this is not a benefit pertinent to Christensson.  Christensson employs an aluminum foil (e.g. Col. 2, ll. 41 – 43) whereas Berlin seeks to use starch in place of aluminum foil (e.g. Col. 1, ll. 43 – 55; Col. 2, ll. 39 – 41).  That is to say, combining Berlin’s disclosure with Christensson’s disclosure would have been observed to be counter to that which Berlin seeks to obviate.   Moreover, Berlin does not correlate the Cobb value to pertinence for an outside print surface, or similar structure, as required of claim 1.  In particular, Berlin’s starch is primarily directed to be an intermediate layer rather than an outside surface as required of claim 1 (e.g. Fig. 1 shows a plastic layer 14 being applied thereover and fused thereto; e.g. Col. 5, ll. 38 – 56).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783